Title: To Thomas Jefferson from William Short, 27 July 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia July 27—08
                  
                  I wrote on the 23d.—Will now trouble you with only a few words, & these I should spare you if it were not for my anxiety as to the vessel on which I am to go. Since my last I have seen Mr Erskine on his return from Washington—In the course of conversation he mentioned in my presence, that Government had some intention he understood of sending the next time one of their armed vessels—As it is understood here by all my acquaintance that I am returning to France, & am looking for a conveyance, I of course made enquiries of him on the subject without exciting any suspicion—It appeared that he had heard this at Washington, & understood that it was in consequence of some difficulties that the vessels with despatches had experienced at the custom-houses in either France or England or both. He told me that he had come out in an armed sloop, & assured me that a good merchant vessel had much better accomodations—However if Government prefers this mode, I shall have no objection.—Mr Erskine says that the commanders of such vessels are generally uncivil—& I think he experienced this notwithstanding his known official character—but I am not positive that he stated this. He said however if Government sent one of their frigates, the accomodations & treatment would be much better.—If Government have decided to use one of their armed vessels I hope it will be a good one & I should be very glad to know it—One observation I will make, although it is no doubt unnecessary; & that is, that in the present state of irritation & particularly on account of the Chesapeake affair, it would be highly requisite that the commander should be a man of calmness & prudence—otherwise a rencontre might be brought on which might embarass both governments.—
                  I expressed my wish in my last that the vessel might sail from this port. I still hope that will be the case. I have been told that a Capt McDougal who has a fine ship just launched would go on good terms & I think that he had offered to go on the same terms with the brig which sailed from Baltimore—It is said also that Capt Jones, formerly in Congress, & excellent man & sailor with a fine ship would go—He would be preferable—I formerly knew him—but have not seen him since his return from the East Indies—I should prefer going with him to any other conveyance whatever—He is a well informed man. If Government have not decided, & he can be had, as is said, I hope he will be taken.—I beg the favor of you to let me know the intention of Government, on the subject of the vessel, as soon as you can. I have made all my arrangements except those which must be postponed necessarily until the time of departure. If any thing should prevent this port being the place, then I hope it will be New York, or Baltimore at furthest south. I fear the climate at this season.—
                  Instead of going to the shore, where the post comes only once a week, I have determined to remain near the City in order to get your letters more readily—& as I am every day growing more & more debilitated I shall go into the country immediately, probably to Germantown—Mr Taylor will send me my letters every day.—
                  If you think proper to authorize me I will see Capt Jones, or some other good man with a ship. As it is known & understood that I am going, the part I should take in this way would appear perfectly natural—I could also concert it with the collector if desired. It is a subject which so much interests me now that I hope you will excuse my anxiety & the trouble I give you—
                  With invariable sentiments Your friend & servant
                  
                     W Short 
                     
                  
               